UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                     No. 97-30822
                                   Summary Calendar


In re: COMBUSTION, INC.
PLAINTIFFS’ STEERING COMMITTEE,
                                                                        Plaintiff-Appellee,
                                          versus
PATRICK L. TESSIER,
                                                                       Movant-Appellant.



                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                   (94-MDL-4000)


                                   September 18, 1998
Before POLITZ, Chief Judge, EMILIO M. GARZA and DeMOSS, Circuit Judges.
POLITZ, Chief Judge:*

       This appeal arises out of a mass disaster toxic tort class action involving a
hazardous waste dump site located in Livingston Parish, Louisiana. The site served

as an oil recycling center until 1980 and is now known as the Combustion, Inc.

Superfund Site.
       By December of 1994 over 13,000 claimants had filed proof of claim forms

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
in this action. In July of 1995 the district court approved a preliminary settlement
agreement between the class and some of the defendants and ordered a fairness

hearing thereon. The court also ordered all class members who had failed to file

a timely proof of claim to notify the court of their intention to appear at the hearing
and to show good cause why they should be allowed to take part in the litigation.

         Patrick L. Tessier notified the court that, as a land owner in the contaminated

area, he qualified as a class member and that he had not received notice of the suit

until after the deadline for filing a proof of claim. At the hearing, Tessier informed
the court that his name and address was reasonably ascertainable to the Plaintiffs’
Steering Committee and that due process required that he receive personal notice.
The district court, finding that notice was reasonable and adequate, initially refused

to allow Tessier to take part in the litigation.
         On appeal, we noted that Eisen v. Carlisle & Jacquelin1 requires that

individual notice be given to all class members whose names and addresses are
ascertainable through reasonable effort. As it was not clear from the district court’s
order whether the Eisen standard had been applied, we remanded for this

determination.2 On remand, the district court found that Tessier had actual notice

of the litigation and, therefore, determined that individual notice was not required.
         Our review of the record, briefs, and applicable law discloses neither error

nor abuse of discretion in the district court’s credibility call on this issue.


   1
       417 U.S. 156 (1974).
   2
       Combustion v. Tessier, 103 F.3d 124 (5th Cir. 1996) (unpublished table decision).
                                             2
The judgment appealed is AFFIRMED.




                            3